Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
Claims 1-23 are pending.
Claims 1-13 are canceled.
Claim 14-23 are rejected.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 11166277. This is a statutory double patenting rejection.
Instant application 17505992 claim 14 
Patented case 11166277 claim 1
A communication method in a wireless communication system, the method performed by a user equipment (UE) and comprising:
A communication method in a wireless communication system, the method performed by a user equipment (UE) and comprising:
receiving configuration information, wherein the configuration information indicates the UE of at least one bandwidth part (BWP) which is configured to the UE;
receiving configuration information, wherein the configuration information indicates the UE of at least one bandwidth part (BWP) which is configured to the UE;
and receiving a transport block on the at least one BWP,
and receiving a transport block on the at least one BWP,
wherein each of the at least one BWP is a part of an entire frequency band,
wherein each of the at least one BWP is a part of an entire frequency band,
wherein a maximum size of the transport block is configured based on a size of a BWP among the at least one BWP, where the transport block is allocated to the BWP,
wherein a maximum size of the transport block is configured based on a size of a BWP among the at least one BWP, where the transport block is allocated to the BWP,
wherein based on the transport block being related to a reference signal, a sequence of the reference signal is applied after being generated based on the entire frequency band and after being divided into a size corresponding to the transport block on the BWP.
wherein based on the transport block being related to a reference signal, a sequence of the reference signal is applied after being generated based on the entire frequency band and after being divided into a size corresponding to the BWP to which the transport block is allocated


Instant application 17505992 claim 15
Patented case 11166277 claim 2
The method of claim 14, wherein at least one of a synchronization signal and system information is transmitted on the transport block.
The method of claim 1, wherein at least one of a synchronization signal and system information is transmitted on the transport block.


Instant application 17505992 claim 16 
Patented case 11166277 claim 3
The method of claim 14, wherein the transport block corresponding to a number of the at least one BWP is scheduled based on the maximum size of the transport block.
The method of claim 1, wherein the transport block corresponding to a number of the at least one BWP is scheduled based on the maximum size of the transport block.







Instant application 17505992 claim 17
Patented case 11166277 claim 4
The method of claim 14, wherein at least one of channel state information (CSD measurement, radio resource management (RRM) measurement, and sounding reference signal (SRS) transmission is performed for each of the at least one BWP.
The method of claim 1, wherein at least one of channel state information (CSD measurement, radio resource management (RRM) measurement, and sounding reference signal (SRS) transmission is performed for each of the at least one BWP.


Instant application 17505992 claim 18
Patented case 11166277 claim 5
The method of claim 14, wherein a control frequency band, at which scheduling information is transmitted, is designated only within a specific BWP or designated for each BWP among the at least one BWP.
The method of claim 1, wherein a control frequency band, at which scheduling information is transmitted, is designated only within a specific BWP or designated for each BWP among the at least one BWP.


Instant application 17505992 claim 19
Patented case 11166277 claim 6
A user equipment (UE) comprising:
A user equipment (UE) comprising:
a transceiver configured to transmit and receive a radio signal;
a transceiver configured to transmit and receive a radio signal;
a processor operatively coupled with the transceiver and configured to:
a processor operatively coupled with the transceiver and configured to:
receive configuration information, wherein the configuration information indicates the UE of at least one bandwidth part (BWP) which is configured to the UE;
receive configuration information, wherein the configuration information indicates the UE of at least one bandwidth part (BWP) which is configured to the UE;
and receive a transport block on the at least one BWP,
and receive a transport block on the at least one BWP,
wherein each of the at least one BWP is a part of an entire frequency band,
wherein each of the at least one BWP is a part of an entire frequency band,
wherein a maximum size of the transport block is configured based on a size of a BWP among the at least one BWP, where the transport block is allocated to the BWP,
wherein a maximum size of the transport block is configured based on a size of a BWP among the at least one BWP, where the transport block is allocated to the BWP,
wherein based on the transport block being related to a reference signal, a sequence of the reference signal is applied after being generated based on the entire frequency band and after being divided into a size corresponding to the transport block on the BWP.
wherein based on the transport block being related to a reference signal, a sequence of the reference signal is applied after being generated based on the entire frequency band and after being divided into a size corresponding to the transport block on the BWP.



The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20,21,22,23 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 2, 3,4,5  of U.S. Patent No. 11166277 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to person of ordinary skills to modify the Ue apparatus claim to include the identified method steps of the method claim.

Instant application 17505992 claim 20
Patented case 11166277 claim 2
The method of claim 14, wherein at least one of a synchronization signal and system information is transmitted on the transport block.
The method of claim 1, wherein at least one of a synchronization signal and system information is transmitted on the transport block.


Claim 20 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 2  of U.S. Patent No. 11166277 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to person of ordinary skills to modify the Ue apparatus claim to include the identified method steps of the method claim.

Instant application 17505992 claim 21
Patented case 11166277 claim 3
The method of claim 14, wherein the transport block corresponding to a number of the at least one BWP is scheduled based on the maximum size of the transport block.
The method of claim 1, wherein the transport block corresponding to a number of the at least one BWP is scheduled based on the maximum size of the transport block.


Claim 21 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 3  of U.S. Patent No. 11166277 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to person of ordinary skills to modify the Ue apparatus claim to include the identified method steps of the method claim.

Instant application 17505992 claim 22
Patented case 11166277 claim 4
The method of claim 14, wherein at least one of channel state information (CSD measurement, radio resource management (RRM) measurement, and sounding reference signal (SRS) transmission is performed for each of the at least one BWP.
The method of claim 1, wherein at least one of channel state information (CSD measurement, radio resource management (RRM) measurement, and sounding reference signal (SRS) transmission is performed for each of the at least one BWP.


Claim 22 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 4  of U.S. Patent No. 11166277 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to person of ordinary skills to modify the Ue apparatus claim to include the identified method steps of the method claim.

Instant application 17505992 claim 23
Patented case 11166277 claim 5
The method of claim 14, wherein a control frequency band, at which scheduling information is transmitted, is designated only within a specific BWP or designated for each BWP among the at least one BWP.
The method of claim 1, wherein a control frequency band, at which scheduling information is transmitted, is designated only within a specific BWP or designated for each BWP among the at least one BWP.


Claim 23 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 5  of U.S. Patent No. 11166277 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to person of ordinary skills to modify the Ue apparatus claim to include the identified method steps of the method claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412     

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412